 364DECISIONSOF NATIONALLABOR RELATIONS BOARDStar Expansion Industries Corporation,PetitionerandLocal 1968, International Brotherhood ofElectricalWorkers,AFL-CIO-CLC.Case2-RM-15211March 14, 1968DECISION ON REVIEW, ORDER, ANDDIRECTION OF SECOND ELECTIONBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING,JENKINS,AND ZAGORIAOn October 31, 1967, the Regional Director forRegion 2 issued a Supplemental Decision, Reporton Objections, and Certification of Representativein the above-entitled proceeding,' in which he over-ruled the IBT's objections and certified the IBEW.Thereafter, the IBT filed "exceptions" which theBoard treated as a request for review of the Re-gionalDirector's Supplemental Decision on theground that he erred in overruling objections 3, 4,5, and 6. Both the Employer and the IBEW filedopposition to the request for review.On December 27, 1967, the National LaborRelations Board by telegraphic order granted theIBT's request for review as it related to objections 4and 5 and denied the request in all other respects.Thereafter, all parties filed briefs on review.The Board has considered the entire record inthis case with respect to the issues under review, in-cluding the briefs on review, and makes the follow-ing findings:'Objections 4 and 5, which were treated together,allege as follows:4.TheEmployerknowinglypermittedJames Singleton a business agent of [theIBEW] to solicit votes for [the IBEW] on theday of the election during his regularlyscheduled working time, for which Singletonwas paid full wages.5.During the period which the polls wereopen, Singleton, during his regularly scheduledwork time, was permitted to remain in thepolling area and to unlawfully solicit votes for[the IBEW], despite the fact thathis presencewas called to the attention of a company super-Referred to herein as the IBEW.s The tally of ballots showed that of approximately 355 eligible voters,337 cast ballots, of which 170 were for the IBEW, 156 were for Local 445,International Brotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America(referred to herein as the IBT), 8 were against the par-ticipating labor organizations,and 3 were challenged.M1We find no merit in the IBT's contention in its brief on review that theBoard erroneously treated its "exceptions"as a request for review It isclear that the Regional Director,pursuant to Section102 69(c) of theBoard Rules and Regulations, issued a decision with respect to the IBT'sobjectionsand that theparties' rights to contest such decision weregoverned by Section 102.67 to the extent consistent with Section 102 69.visor and the Board Agent conducting the elec-tion.As found by the Regional Director, the Designa-tion of Observer form submitted by the IBEW setforth James Singleton4 as chief observer and threeother employees as additional observers. However,the parties agreed that they would be limited to twoobservers each in attendance at the polls during thevotingperiod.Pursuant to such agreement,Singleton designated two employees other thanhimself from the IBEW observer list to act as such.Singleton was advised by the Board agent in chargethat he could not remain in the voting area while hewas not functioning as one of the two alloted IBEWobservers.The polls were located in the plant cafeteria andwere open from 1:30 to 4 p.m. The cafeteria en-trance used by the voters was midway along itswidth. Parallel to the cafeteria, to either side of theentrance, was one corridor, and running perpen-dicular to the entrance was another corridor, toeither side of which were work areas. The checkingtable, before which eligible voters formed a line,was within the cafeteria about 30 feet across fromthe entrance, and the three observers seated at thechecking table had an unobstructed view down thecorridor perpendicular to the entrance. Two votingbooths, the closest about 25 feet from the entrance,were along the left side wall of the cafeteria. Theballot box was placed on an oblong table 5 feet tothe left of the entrance. Three other observers wereseated at this table. At no time were there morethan 20 employees waiting in line to vote, and at notime did the waiting line extend outside thecafeteria into the corridors.Singleton did not enter the cafeteria at any timeduring the polling period, except when he cast hisballot.However, the he Board agent on two occa-sions saw him standing near the entrance and in-structed him to leave, which he did. Thereafter,upon being informed by an IBT observer thatSingleton was standing outside the entrance speak-ing to employees, the Board agent approachedSingleton, who was then about 15 feet from the en-trance, and admonished him that he could not elec-tioneer within 50 feet of the polls. Numerous em-The Board, therefore, properly treated the IBT's exceptions as a request forreviewiTheRegional Director had earlier found, in conjunction with objection3, that Singleton was employedby the Employeras a turret lathe machineoperator and served as a memberof theIBEW's organizing committee atthe plant involved He also made reference to the fact thatthe July 1967issue of "TheElectricalWorkersJournal," an official publication of theIBEW, described Singleton as a business agent, but that Singleton stated hewas not an IBEW business agent and his designation as such was erroneousHe also found that Singleton distributed literature on behalf of the IBEW atthe plant entrance during nonworking hours and wore an "IBEW"buttonon many occasions170 NLRB No. 47 STAR EXPANSION INDUSTRIES CORPORATIONployees voting at varying times averred that theyobserved Singleton within several feet of the en-trance.Many noticed him apparently -conversingwith employees on their way to vote. Several heardhim say, "Make sure you vote right," and "Do theright thing." One employee, whose work stationwas about 20 feet from the entrance and whoseshift ended at 3:30 p.m., stated he saw Singleton inthe immediate vicinity of the entrance "nearly theentire time" until at least 3:30 p.m. "walkingaround in the area but most of time[standing] rightat the entrance to the cafeteria." He observedSingleton speak to voters, pat some on the back,and by gestures describe the ballot and point to theleft hand corner where the IBEW choice was posi-tioned, as well as return to the entrance after mov-ing 10 or 15 feet therefrom on occasions when theBoard agent spoke to him.On one occasion,theEmployer'sgeneralforeman,Delesky,saw Singleton about 10 feet fromthe entrance, asked what he was doing there, andleftwithout further comment when Singletonreplied that he was an observer.5Singleton denied that the Board agent ever askedhim to leave the entrance area or that he spoke toany employees as they approached the entrance orelectioneered near the polls in any way, concedingonly that he remained about 15 or 20 feet from theentrance at intermittent intervals-the longest ofwhich was about 15 minutes-for a total of about 1hour during the voting period. The RegionalDirector, in view of the overwhelming evidence tothe contrary, discredited Singleton's denials.The Regional Director found no evidence thatthe Employer knew of the above-described elec-tioneering activities of Singleton. Although finding5Delesky had just previously ordered back to his work station an em-ployee who appeared to be loitering about 25 feet from the entrance.SeeMilchem,Inc,170 NLRB 661, issued this day.'The Board's election notices specifically enjoin such conduct."Without resolving the conflicting evidence as to whether or notSingleton was in fact a business agent of the IBEW,we find, on the basis ofthe undisputed facts as set forth above,that he was an agent of the IBEWfor the limited purposes of distributing campaign literature and elec-tioneering on its behalf.'Although the Regional Director sought to minimize the persuasivenessof Singleton's activities,above described,it is clear that they were elec-tioneering in character.The IBEW in its brief on review does not disputethe Regional Director's findings as to the content of such electioneering ac-tivities.11Cf.Milchem, Inc, supra.The case of SewaneeCoal Operators'Associa-tion,Inc.,146 NLRB 1145, andIntertype Company,164 NLRB 770, reliedon by the Regional Director,are factually distinguishable.InSewanee,365that Singleton electioneered near the polls for asubstantial part of the voting period, the RegionalDirefctor concluded that his electioneering activi-ties had no persuasive or coercive effect upon thevoters and did not form a basis for setting aside theelection.We disagree.As was stated inClaussen Baking Company,134NLRB 111, it is the province of the Board tosafeguard its elections from conduct which inhibitsthe free choice of the voters, and the Board is espe-cially zealous in preventing intrusions upon the ac-tual conduct of its election.' In furtherance of thisresponsibility, the Board prohibits electioneering ator near the polls.'In the instant case, Singleton, acting on behalf ofthe IBEW,' was engaged in electioneering activitiesin close proximity to the polls during a substantialpart of the voting period,' notwithstanding theBoard agent's instructions, on three separate occa-sions, that he leave the area and the admonitionthat he could not electioneer within 50 feet of thepolls.We view such conduct by one acting as anagent for a party as a serious breach of our ruleagainst electioneering at or near the polls, and, inthe circumstances, sufficient to warrant the in-ference that it interfered with the free choice of thevoters.10 Accordingly, we shall set aside the electionand direct that a new election be conducted.ORDERIt is hereby ordered that the election conductedon August 31, 1967, be, and it hereby is, set aside.[Direction of Second Election" omitted frompublication. ]among other things, there was no specificationby theBoard agent of a "noelectioneering"area; inIntertype,the electioneering consisted of but oneisolated remark to an employee at the end of the voting line.In the circumstances of this case,we reject the Employer's request thatwe give weight to the fact that, subsequent to the election,the Employerand the IBEW executed a collective-bargaining agreement which had beenratified by a majority of the employees in the unit." An election eligibility list, containing the names and addresses of allthe eligible voters, must be filed by the Employer with the RegionalDirector for Region 2 within 7 days after the date of issuance of the Noticeof Second Election by the Regional Director.The Regional Director shallmake the list available to all parties to the election No extension of time tofile this list shall begranted bythe RegionalDirector exceptin extraordina-ry circumstances Failure to comply with this requirement shall be groundsfor setting aside the election whenever proper objections are filedExcel-sior Underwear Inc.,156 NLRB 1236.